Fourth Court of Appeals
                               San Antonio, Texas
                                     October 8, 2019

                                  No. 04-19-00097-CV

                               Laura Zamora BERINGER,
                                       Appellant

                                           v.

                                  Michael BERINGER,
                                       Appellee

                 From the County Court at Law No 1, Webb County, Texas
                           Trial Court No. 2017FLB001191C1
                        Honorable Hugo Martinez, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Leave of Court to Submit Brief and Motion to Retain Case
on Docket are hereby GRANTED.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                                ___________________________________
                                                Luz Estrada,
                                                Chief Deputy Clerk